                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 UNITED STATES                                                                            Plaintiff

 v.                                                            Civil Action No. 3:97-CR-44-RGJ

 DION ROSS                                                                              Defendant

                                            * * * * *

                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Dion Ross’s (“Ross’s”) pro se motion to expunge. [DE

113]. Briefing is complete [DE 115] and this matter is ripe. For the reasons below, the Court will

DENY Ross’s Motion for Expungement of Record. [DE 113].

                                    I.      BACKGROUND

       On August 25, 1997, Ross pleaded guilty to conspiracy to defraud the United States in

violation of 18 U.S.C. § 371, aiding and abetting producing/trafficking a counterfeit device in

violation of 18 U.S.C. § 1029(a)(2), and aiding and abetting frauds and swindles in violation of 18

U.S.C. § 1341. [DE 43]. On November 14, 1997, the Court sentenced him to five years of

probation and ordered him to pay restitution of $33,388.49, jointly and severally with his

codefendants. [DE 62]. Ross did not directly appeal or collaterally attack his sentence. [DE 115

at 110]. Ross still owes approximately $20,000 in restitution. Id. at 113.

       More than twenty years after he was sentenced, Ross filed this Motion requesting that the

Court expunge his felony convictions so that he can “open a homecare for veterans, elders,

homeless, children, [sic] handicap.” [DE 113 at 109]. Ross characterizes his criminal charges as

an “incident on his police record that is a misfault [sic] that he had nothing to do with that [sic]

keeping him from starting his homecare place.” Id.

                                                 1
                                       II.    DISCUSSION
        Federal courts are courts of limited jurisdiction and may not expand their jurisdictional

authority beyond what is granted to them by the Constitution and by statute. Kokkonen v. Guardian

Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations omitted). The party moving

to expunge has the burden of establishing a federal court’s jurisdiction. Id. (citing McNutt v. Gen.

Motors Acceptance Corp., 298 U.S. 178, 182–83 (1936)).

        Certain statutes explicitly permit the sealing or expunging of criminal records under

limited circumstances. United States v. Lucido, 612 F.3d 871, 874 (6th Cir. 2010). None of these

statutes apply here, and there is no federal statute that supplies district courts with the general

authority to expunge valid criminal convictions. See United States v. Welch, No. 1:05–CR–158,

2007 WL 4465256, at *1 (W.D. Mich. Dec. 18, 2007).

        The only other way this Court may entertain Ross’s request to expunge is under ancillary

jurisdiction.   Federal courts have “ancillary” jurisdiction over proceedings related to, but

technically separate from, the original case over which the court had subject-matter jurisdiction.

United States v. Field, 756 F.3d 911, 914 (6th Cir. 2014). Courts may assert ancillary jurisdiction

over a proceeding if doing so serves one of two purposes. First, a court may exercise ancillary

jurisdiction over two or more claims that are factually interdependent when doing so would permit

disposition of those claims by a single court. Kokkonen, 511 U.S. at 379 (citations omitted).

Second, exercising ancillary jurisdiction is appropriate if doing so enables a court “to manage its

proceedings, vindicate its authority, and effectuate its decrees.” Id. at 380 (citations omitted). The

power to expunge or seal a conviction may be exercised only if doing so would serve the second

purpose. United States v. Smith, No. 1:05–CR–286, 2010 WL 2802274, at *1 (W.D. Mich. July

15, 2010). Unlike “supplemental” or “pendant” jurisdiction, which are dictated by 28 U.S.C. §

1367, ancillary jurisdiction is governed by case law. Field, 756 F.3d at 914.

                                                  2
       A district court’s ancillary expungement power is rarely exercised, and courts “have most

readily invoked [this] power with respect to illegal convictions, convictions under statutes later

deemed unconstitutional, and convictions obtained through governmental misconduct.” United

States v. Robinson, 79 F.3d 1149, at *2 (6th Cir. 1996) (quotation marks and citation omitted).

       In Field, the Sixth Circuit held that district courts may exercise ancillary jurisdiction

over motions to expunge unconstitutional convictions, but not motions based on purely equitable

considerations. Field, 756 F.3d at 916; see, e.g., United States v. Deer, 249 F. Supp. 3d 876, 877

(N.D. Ohio 2017). Thus, to expunge or seal a conviction under ancillary jurisdiction, the district

court must find that (1) the motion raises a valid constitutional claim, and (2) granting

the motion enables the court to manage its proceedings, vindicate its authority, or effectuate its

decrees. Deer, 249 F. Supp. 3d at 877 (citing Field, 756 F.3d at 916).

       Ross has not raised a constitutional challenge. For that reason alone, the Court must deny

his motion to expunge. In addition, entertaining Ross’s motion to expunge his twenty-four-year-

old convictions would not serve the second purpose of ancillary jurisdiction identified

in Kokkonen. Expunging a conviction years after the closing of the case does not manage the

original case, vindicate this Court’s power, or help effectuate the Court’s orders. See Lucido, 612

F.3d at 874–75 (finding that the court lacked any authority to expunge a conviction 16 years later

because it would not serve the purposes of ancillary jurisdiction identified in Kokkonen). There is

no reason this Court may now assert jurisdiction over Ross’s motion more than two decades after

the entry of the final judgment of the original case.

       Consequently,     this   Court   does   not      have   ancillary   jurisdiction   to   entertain

his motion to expunge his valid conviction. See United States v. Flagg, 178 F. Supp. 2d 903, 905




                                                  3
(S.D. Ohio 2001) (“The view among the federal courts is that records of valid arrests, indictments

or convictions ordinarily may not be expunged”) (collecting cases).

       While this Court commends Ross for his desire to “open a homecare for veterans, elders,

homeless, children, [sic] handicap” and is sympathetic to the difficulties that felons often face in

society, these are equitable considerations that cannot invoke ancillary jurisdiction. [DE 113 at

109]; see Field, 756 F.3d at 916. His convictions were and remain valid, and the Court may not

now invoke ancillary jurisdiction to entertain his motion. Therefore, because this Court lacks

jurisdiction, Ross’s motion must be denied.

                                     III.     CONCLUSION

       For all these reasons, Ross’s Motion for Expungement of Record [DE 113] is DENIED.




                                                                        July 9, 2021




 Copies to Counsel and Defendant -Ross




                                                 4
